      Case 7:20-cv-03581-NSR-PED Document 34 Filed 09/09/21 Page 1 of 1
                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd Floor
                                                       New York, New York 10007


                                                       September 9, 2021

By ECF
Honorable Paul E. Davison
United States Magistrate Judge
United States District Court for the Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re:      United States v. Sarah E. Glaister, 20 Civ. 3581 (NSR) (PED) (lead case)
            United States v. John K. Glaister, 20 Civ. 3583 (NSR) (PED) (consolidated)
            United States v. John K. Glaister, 21 Civ. 4773 (NSR) (PED) (consolidated)

Dear Judge Davison:

       I write respectfully to inform the Court that I will be leaving the United States Attorney’s
Office. Accordingly, I request the entry of an order terminating my appearance in this matter.
My colleague AUSA Samuel Dolinger has entered an appearance on behalf of the United States
and will continue to handle the case.

         I thank the Court for its consideration of this submission.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                               By: /s/ Rachael L. Doud
                                                   RACHAEL L. DOUD
                                                   Assistant United States Attorney
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-3274
                                                   Facsimile: (212) 637-2786
                                                   E-mail: rachael.doud@usdoj.gov
